Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.           A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 08/09/2022 has been entered.



Election/Restrictions
2.           Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 1-18 which have originally presented and examined and newly submitted claim 19 do not relate to a single inventive concept. 

             Group I, claim 19 drawn to an apparatus for aligning a scoring tool including 
a photodetector, wherein the point light source and the photodetector are arranged so that the electromagnetic radiation emitted by the point light source is radiated towards the front cutting edge of the scoring tool, and so that a portion of the electromagnetic radiation is partially reflected at the front cutting edge, radiated back onto and detected by the photodetector; and a computer, the computer being set up to determine the actual position of the front cutting edge with respect to an intended advancement direction and to the surface of the glass substrate; classified in B26D7/262. 

             Group II, claims 1-18 drawn to an apparatus for aligning a scoring tool including a precision drive configured to move the scoring tool in a z-direction with respect to a surface of the glass substrate to be scored; classified in C03B33/037. 

3.       Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, e.g., subcombination I has a separate utility such as it could be used without the above-mentioned features in invention II. Conversely, subcombinations II has a separate utility such as it could be used without the above-mentioned feature in invention I. See MPEP § 806.05(d).  
             The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

4.      Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

                Since applicant has received an action on the merits for the originally
presented invention, this invention has been constructively elected by original
presentation for prosecution on the merits.  Accordingly, claim 19 is
withdrawn from consideration as being directed to a non-elected invention.  See
37 CFR 1.142(b) and MPEP § 821.03.


Drawings
5.        The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the detail of a precision drive that moves the scoring tool with respect to the glass substrate; the detail of an adjustment device configured to adjust a position of the scoring tool by tilting and /or rotating with respect to the surface and the detail of processing unit for determining control values for aligning the scoring tool with respect to the surface as set forth in claim 1; the detail of the driving mechanism for moving the scoring tool along the x direction and/or y direction; the detail of a precision drive for drawing the scoring tool and the detail of an adjustment device configured to adjust the scoring tool as set forth in claims 14 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

                 It should be noted that the amended drawings and its relative description in the specification submitted on 01/31/2022 simply labels an existing box as an adjustment device 5 and adds boxes 2, 7, 8 respectively as a driving mechanism, a processing unit and a precision drive. Applicant also has stated in the remarks submitted on 01/31/2022 that these features are disclosed in the document DE 102014 117 641.3 which is mentioned in paragraphs 0042 and 0064 of the original specification, and also in 9,896,372.  However, neither the current application nor the document DE 102014 117641.3 mention the detail of what is called a precision drive 8, a driving mechanism, a processing unit 7, and an adjustment device 5. Therefore, it is not clear what encompasses an adjustment device and how the adjustment device adjusts a position of the scoring tool by tilting and /or rotating with respect to the surface. In other words, it is not clear what are the parts of “an adjustment device” that is configure to tilt and rotate the scoring tool with respect to eth surface. In addition, the disclosure also does not disclose and shown what encompasses the driving mechanism for moving the scoring tool along an x direction and a y direction.  Furthermore, the disclosure also does not disclose and shown what encompasses the precision drive for precisely driving the scoring tool in a z direction relative to the surface. Moreover, the disclosure does not disclose or shown what encompasses “a processing unit” which determines control values for aligning the scoring tool with respect to the surface.  It is not clear what is the processing unit and how does it obtain the control values. 

           Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.           The amendment filed on 01/31/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the original disclosure does not disclose precise location and position of the drive driving mechanism 2, adjustment device 5, processing unit 7, and precision drive 8 relative to the tool and each other as shown in amended Fig. 1. Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
7.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

    The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.        Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
           Regarding claims 1, 14 and 17, the disclosure does disclose what encompasses a precision drive that moves the scoring tool with respect to the glass substrate. It is not also not clear what is the structure of the driving mechanism and how does it function. Th amended drawing simply illustrates a box 8 as a precision drive. However, neither the specification nor the document DE 102014 117 641.3, which is mentioned in paragraphs 0042 and 0064 of the original specification, disclose what is the precision drive and how does it move the specific scoring tool 20 of the invention in z axis with respect to the surface. In fact, the disclosure does disclose what is the difference between a normal drive and “a precision drive.” It is not clear what makes the drive “a precision drive.” 

           Regarding claims 1, 14 and 17, the disclosure does disclose what encompasses an adjustment device configured to adjust a position of the scoring tool by tilting and /or rotating with respect to the surface. The disclosure does not disclose a tilting or rotating mechanism for the scoring tool at all. It is not clear how the scoring tool is tilted and rotated. It is also not clear what structure the adjustment device has and how it does adjust the tilt and rotation of the scoring tool.
Th amended drawing simply annotated exciting box as an adjustment device 5. See amended Fig 1 submitted on 01/31/2022. However, neither the specification nor the document DE 102014 117 641.3, which is mentioned in paragraphs 0042 and 0064 of the original specification, disclose what is the adjustment device and how does it tilt and rotate the specific scoring tool 20 with respect to the surface. In fact, the document DE 102014 117 641.3 does not even mention such an adjustment device at all. In addition, the original disclosure does not disclose the location and position of the adjustment device as illustrated in the amended Fig. 1. Therefore, amended Fig. 1 introduce a new matter. 

          Regarding claims 1, 15 and 18, the disclosure does disclose what encompasses a processing unit for determining control values for aligning the scoring tool with respect to the surface. It is not clear what the processing unit is and how it does determine the control values for aligning the scoring tool. The disclosure also does not disclose how the processing unit controls the driving mechanism, adjustment device, and position detection device. The amended drawing simply illustrates a box 7 as a processing unit. However, neither the specification nor the document DE 102014 117 641.3, which is mentioned in paragraphs 0042 and 0064 of the original specification, disclose what is the processing unit and how does it determine control values for aligning the scoring tool with respect to the surface. It is not clear how the processing unit controls the precision unit, the adjustment device, and the position detector.  

          Regarding claim 3, the disclosure does disclose what encompasses a driving mechanism for moving the scoring tool along an x direction and a y direction. It is how the driving mechanism works. The amended drawing simply illustrates a box 2 as a driving mechanism. However, neither the specification nor the document DE 102014 117 641.3, which is mentioned in paragraphs 0042 and 0064 of the original specification, disclose what is the driving mechanism and how does it move the cutting tool in an x direction and a y direction.

            
9             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
10.         Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
           Regarding claims 1-3, 14 and 17, “a z-direction,” “an x-direction” and a y- direction” is not understood. It has not been specified what is the z, x, and y directions and how these directions are different from one another. Claims must specify each direction. For example, “a z direction” should be specify as a direction perpendicular to the surface.  
           Regarding claims 1, 14 and 17, “a precision drive” is not clear as what is the driving mechanism of the apparatus and how does it work. In fact, it is not clear what is the difference between a normal drive and “a precision drive.” It is not clear what makes the drive “a precision drive.” 
          Regarding claims 1, 14 and 17, “an adjustment device” is not clear as what is the adjustment device of the apparatus and how does it work. In fact, it is not 
Clear how the scoring tool is tilted and rotated. It is also not clear what structure the adjustment device has and how it does adjust the tilt and rotation of the scoring tool.
         Regarding claims 1, 15 and 18, “a processing unit” is not clear as what is the processing unit of the apparatus and how does it work. It is not clear how the processing unit determines control values for aligning the scoring tool with respect to the surface. It is also not clear how the processing unit controls the driving mechanism, adjustment device, and position detection device. 
         Regarding claim 3, it is not clear what is the driving mechanism and how does it move the cutting tool in an x-direction and a y-direction.
         Regarding claim 14, “z axis” lacks antecedent basis. 


Claim Rejections - 35 USC § 103
      11.        The following is a quotation of 35 U.S.C. 103 which forms the basis for   
       all obviousness rejections set forth in this Office action: 
      A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


12.       Claims 14-15 and 17-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi et al. (2003/0079583 A1), hereinafter Funakoshi in view of Peng et al. (6,939,199), hereinafter Peng, or Yasuda et al. (2002/0069736 A1), hereinafter Yasuda. Regarding claim 14, Funakoshi teaches an apparatus for aligning a scoring tool for scoring thin or ultra-thin glass substrates 313 along a predetermined scoring line (303; Fig.  19) for score and break separation, comprising: a scoring tool (as a rotary blade such as 311 of the 2104; Fig. 21 and paragraph 0091) having at least one cutting edge; a precision drive 2105 for moving the scoring tool along a z direction with respect to the predetermined scoring line; a position detection device (203, 205, 2101 in Figs. 13A and 21) for detecting or capable of determining an actual orientation of the at least one cutting edge relative to the scoring line and to a surface of the glass substrate to be scored without the scoring tool moving along the z axis to touch the surface of the glass substrate; and an adjustment device (defined by the rotation mechanism to rotate the blade with respect to the X direction) capable of adjusting the scoring tool on the basis of control values in order to bring the scoring tool from the actual orientation to a predetermined orientation by tilting and/or rotating without the scoring tool touching the surface of the glass substrate. It should be noted that the blade of the cutting unit could rotate parallel to X direction by an adjusting mechanism that adjust the orientation of the blade with respect to the predetermined orientation of the scoring tool. See paragraph 0020 in Funakoshi. It should also be noted that the detection device (203, 205, 2101) by detecting the position of the cutting unit 2104 (which has the scoring tool) and the scoring line, it would detect the relative position of the scoring tool and inherently its cutting edge with respect to the scoring line.  It should also be noted that the position detection device could detect the orientation of the cutting edge without the scoring tool move in a z direction and touching the surface. In addition, the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. These steps could be done by apparatus of Funakoshi. Funakoshi teaches that the motion of the scoring tool is inherently controlled along a three-dimensional coordinate system X, Y, Z in order to flow of the cutting line. In this case, the position of the cutting edge of the rotatory blade which is detected by the position detector device is adjusted according to the scoring line prior to contact of the blade cutting edge with the surface of the substrate. 
                It could be argued that although Funakoshi’s position detection detects the position of the cutting edge of the scoring tool and Funakoshi’s adjustment device tilts and/or rotates the scoring tool, Funakoshi does not explicitly teach that the position detection and adjustment device configured to perform these steps without the scoring tool touching the surface of the glass substrate. However, Peng teaches the step of detecting a location of a cutting edge of a scoring tool 40 by a detection mechanism 50 and adjusting the orientation of the scoring tool without the cutting edge or the scoring tool 40 touching a substrate.  See Fig. 1 and col. 0, lines 62-68 and col. 11, lines 1-35 in Peng. Yasuda also teaches the step of detecting a location of a cutting edge of a scoring tool (B) by a detection mechanism 9 and adjusting the orientation of the scoring tool (B) without the cutting edge or the scoring tool (B) touching a substrate or the workpiece. See Figs. 1-15 in Yasuda. 
           It would have been obvious to a person of ordinary skill in the art to utilize the processing unit to perform the detection and adjustment of the cutting edge of Funakoshi’s apparatus without the cutting edge or the tool touching the substrate and scoring the substrate, as taught by Peng or Yasuda, in order to protect the substrate.
             Regarding claim 15, Funakoshi teaches everything noted above including a processing unit for determining the control values for aligning the scoring tool.  
            Regarding claim 17, as best understood, Funakoshi , as modified by Peng or Yasuda, teaches an  apparatus for aligning a scoring tool for scoring thin or ultra-thin glass substrate 313 along a predetermined scoring line (303; Fig. 19) for score and break separation, comprising: a precision drive 2105 for moving the scoring tool along a z direction with respect to a surface of the glass substrate; a position detection device (203, 205, 2101 in Figs. 13A and 21 in Funakoshi) for detecting or capable of an actual orientation of the at least one cutting edge relative to the scoring line and to the surface of the glass substrate to be scored without the scoring tool touching the surface of the glass substrate; and an adjustment device (defined by the rotation mechanism to rotate the blade with respect to the X direction) configured to or capable of adjusting the scoring tool on the basis of control values in order to bring the scoring tool from the actual orientation to a predetermined orientation by tilting about the x direction and/or rotating about the z direction without the scoring tool touching the surface of the glass substrate. It should be noted that the blade of the cutting unit could rotate parallel to X direction by an adjusting mechanism that adjust the orientation of the blade with respect to the predetermined orientation of the scoring tool. See paragraph 0020 in Funakoshi. It should also be noted that the detection device (203, 205, 2101) by detecting the position of the cutting unit 2104 (which has the scoring tool) and the scoring line, it would detect the relative position of the scoring tool and inherently its cutting edge with respect to the scoring line.  It should also be noted that the position detection device could detect the orientation of the cutting edge without the scoring tool move in a z direction and touching the surface. In addition, the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. These steps could be done by apparatus of Funakoshi.  Funakoshi teaches that the motion of the scoring tool is inherently controlled along a three-dimensional coordinate system X, Y, Z in order to flow of the cutting line. In this case, the position of the cutting edge of the rotatory blade which is detected by the position detector device is adjusted according to the scoring line prior to contact of the blade cutting edge with the surface of the substrate. 
             Regarding claim 18, Funakoshi teaches everything noted above including a processing unit for determining the control values for aligning the scoring tool. 

13.       Claims 14-15 and 17-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Galan et al. (5,687,625), hereinafter Galan in view of Peng or Yasuda. Regarding claim 14, Galan teaches an apparatus capable of aligning a scoring tool 10 for scoring thin or ultra-thin glass substrate 2 along a predetermined scoring line (t or the cutting path; Fig. 1) for score and break separation, comprising: a scoring tool 10 having at least one cutting edge 11; a precision drive (defined by the drive that drives the cutting head 104 in a lateral direction; Fig. 1) for moving the scoring tool along a z direction with respect to the predetermined scoring line; a position detection device 58 capable of for detecting an actual orientation of the at least one cutting edge 11 relative to the scoring line (t) and to a surface of the glass substrate to be scored without  the scoring tool moving along the z axis to touch the surface of the glass substrate; and an adjustment device 51 capable of adjusting the scoring tool on the basis of control values in order to bring the scoring tool from the actual orientation to a predetermined orientation by tilting and/or rotating without the scoring tool touching the surface of the glass substrate. See Figs. 1-6; col. 6, lines 1-24 and claim 1 in Galan. It should be noted that the position detection device could detect the orientation of the cutting edge without the scoring tool move in a z direction and touching the surface. In addition, the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. These steps could be done by apparatus of Galan. Galan teaches that the motion of the scoring tool is controlled along a three-dimensional coordinate system X, Y, Z in a manner that the cutting edge of the scoring tool remains tangent to the cutting path or scoring line (t). See col. 3, lines 55-67 in Galan. In this case, prior to contact of the scoring tool to the surface of the substrate along the z direction, the controller inherently aligns the cutting edge with the cutting line. 
            It could be argued that although Galan’s position detection detects the position of the cutting edge of the scoring tool and Galan’s adjustment device tilts and/or rotates the scoring tool, Galan does not explicitly teach that the position detection and adjustment device configured to perform these steps without the scoring tool touching the surface of the glass substrate. However, Peng teaches the step of detecting a location of a cutting edge of a scoring tool 40 by a detection mechanism 50 and adjusting the orientation of the scoring tool without cutting edge or the scoring tool 40 touching a substrate.  See Fig. 1 and col. 0, lines 62-68 and col. 11, lines 1-35 in Peng. Yasuda also teaches the step of detecting a location of a cutting edge of a scoring tool (B) by a detection mechanism 9 and adjusting the orientation of the scoring tool (B) without the cutting edge or the scoring tool (B) touching a substrate or the workpiece. See Figs. 1-15 in Yasuda. 
             It would have been obvious to a person of ordinary skill in the art to utilize the processing unit to perform the detection and adjustment of the cutting edge of Galan’s apparatus without the cutting edge or the tool touching the substrate and scoring the substrate, as taught by Peng or Yasuda, in order to protect the substrate.
             Regarding claim 15, Galan teaches everything noted above including a processing unit for determining the control values for aligning the scoring tool.  
            Regarding claim 17, as best understood, Galan, as modified by Peng or Yasuda, teaches an apparatus for aligning a scoring tool for scoring thin or ultra-thin glass substrate 2 along a predetermined scoring line (t, or a cutting path; Fig. 1) for score and break separation, comprising: a scoring tool 10 having at least one cutting edge 11; a precision drive (defined by the drive that drives the cutting head 104 in a lateral direction; Fig. 1) for moving the scoring tool along a z direction with respect to a surface of the glass substrate; a position detection device 58 for detecting an actual orientation of the at least one cutting edge relative to the scoring line and to the surface of the glass substrate to be scored without the scoring tool touching the surface of the glass substrate; and an adjustment device 51 configured to or capable of adjusting the scoring tool on the basis of control values in order to bring the scoring tool from the actual orientation to a predetermined orientation by tilting about the x direction  and/or rotating about the z direction without the scoring tool touching the surface of the glass substrate. See Figs. 1-6; col. 6, lines 1-24 and claim 1 in Galan.   It should be noted that the position detection device could detect the orientation of the cutting edge without the scoring tool move in a z direction and touching the surface. In addition, the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. These steps could be done by apparatus of Galan. Galan teaches that the motion of the scoring tool is controlled along a three-dimensional coordinate system X, Y, Z in a manner that the cutting edge of the scoring tool remains tangent to the cutting path or scoring line (t). See col. 3, lines 55-67 in Galan. In this case, prior to contact of the scoring tool to the surface of the substrate along the z direction, the controller inherently aligns the cutting edge with the cutting line. 
             Regarding claim 18, Galan teaches everything noted above including a processing unit for determining the control values for aligning the scoring tool.

14.       Claims 1-10, 13-15, 17 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bando (2012/0325070) in view of Galan, Funakoshi, or Adams (2003/0226438 A1) and Peng or Yasuda. Regarding claim 24, Bando teaches an apparatus for aligning a scoring tool 1 for scoring thin or ultra-thin glass substrate 2 along a predetermined scoring line 3 for score and break separation, comprising: a scoring tool 65 having a cutting edge 4; a precision drive 5 configured to move the scoring tool in a z direction with respect to a surface (2a) of the glass substrate to be scored; an adjustment device (defined by the rotating mechanism that rotates the scoring tool around the axis R; Fig. 4) configured to adjust a position of the scoring tool by tilting and/or rotating with respect to the surface; and a processing unit 7 for determining control values for aligning the scoring tool with respect to the surface (2a), wherein the processing unit is capable to: control the precision drive (5, 6) to move the scoring tool to the glass substrate so that the scoring tool does not yet touch the surface of the glass substrate; control the adjustment device to pre-align the cutting edge of the scoring tool with respect to the predetermined score line along an advancement direction in an x direction and/ or a y direction without the scoring tool touching the surface of the glass substrate in the z direction; control the adjustment device to align the scoring tool by changing the actual orientation of the cutting edge by rotating the cutting edge in a plane perpendicular to the surface and/or tilting the cutting edge to change an inclination so as to arrange the cutting edge in a desired orientation relative to the advancement direction without the scoring tool touching the surface of the glass substrate in the z direction; and the processing unit controls the precision drive to move the cutting edge in the z direction onto the surface in an area of the scoring line once the cutting edge of the scoring tool has been aligned in the desired orientation. See Figs. 1-5 in Bando. It should be noted that the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. This step could be done by apparatus of Bando. 
           Bando does not explicitly teach a position detection device for detecting an actual orientation of the cutting edge relative to the scoring line and relative to a surface of the glass substrate to be scored without the scoring tool touching the surface of the glass substrate in the z direction; and the processing unit controls the position detection device to determine an actual orientation of the cutting edge with respect to the predetermined score line along the advancement direction without the scoring tool touching the surface of the glass substrate in the z direction. However, Galan teaches an apparatus for aligning a scoring tool 10 along a scoring line (t) including a position detection device 58 for detecting an actual orientation of the cutting edge (via the support 60 in the socket 53; Fig. 4) relative to a scoring line and relative to a surface of the glass substrate (2) to be scored without the scoring tool touching the surface of the glass substrate in the z direction; and a processing unit 107 controls the position detection device to determine an actual orientation of the cutting edge with respect to the predetermined score line along the advancement direction without the scoring tool touching the surface of the glass substrate in the z direction. See Figs. 1-6; col. 6, lines 1-24 and claim 1 in Galan. It should be noted that the position detection device could detect the orientation of the cutting edge without the scoring tool move in a z direction and touching the surface. In addition, the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. These steps could be done by apparatus of Galan. Galan teaches that the motion of the scoring tool is controlled along a three-dimensional coordinate system X, Y, Z in a manner that the cutting edge of the scoring tool remains tangent to the cutting path or scoring line (t). See col. 3, lines 55-67 in Galan. In this case, prior to contact of the scoring tool to the surface of the substrate along the z direction, the controller inherently aligns the cutting edge with the cutting line. 
            Funakoshi also teaches an apparatus for aligning a scoring tool along a scoring line including a position detection device (203, 205, 2101) for detecting an actual orientation of the cutting edge (same as the orientation of the cutting unit 2014) relative to a scoring line (a guide line or slice line 303) and relative to a surface of the glass substrate to be scored without the scoring tool touching the surface of the glass substrate in the z direction; and a processing unit 2105 controls the position detection device to determine an actual orientation of the cutting edge with respect to the predetermined score line along the advancement direction without the scoring tool touching the surface of the glass substrate in the z direction. See Figs. 12A-21 and paragraph 0091 in Funakoshi. It should also be noted that the position detection device could detect the orientation of the cutting edge without the scoring tool move in a z direction and touching the surface. In addition, the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. These steps could be done by apparatus of Funakoshi.  Funakoshi teaches that the motion of the scoring tool is inherently controlled along a three-dimensional coordinate system X, Y, Z in order to flow of the cutting line. In this case, the position of the cutting edge of the rotatory blade which is detected by the position detector device is adjusted according to the scoring line prior to contact of the blade cutting edge with the surface of the substrate. 
           Adams also teaches an apparatus for aligning a scoring tool along a scoring line including a position detection device 20 for detecting an actual orientation of the cutting edge (which is the same as the position of the cutting tool unit 14 that is connected to the detection device 20; Fig. 5) relative to a scoring line 12 and relative to a surface of the glass substrate to be scored without the scoring tool touching the surface of the glass substrate in the z direction; and a processing unit 34 controls the position detection device to determine an actual orientation of the cutting edge with respect to the predetermined score line along the advancement direction without the scoring tool touching the surface of the glass substrate in the z direction. See Figs. 1-5 and paragraphs 0051-0053 in Adams. 
           It would have been obvious to a person of ordinary skill in the art to provide Bando’s apparatus with the position detection device and the relative program for the control unit, as taught by Galan, Funakoshi or Adams, in order to precise cutting of the substrate along the scoring line.
            It could be argued that although, the processing unit in Bando, Glan, Funkoshi and Adam do perform the above-mentioned steps, Bando and others do not explicitly teach that the processing unit is programed to performed the steps without the scoring tool touching the glass substrate. However, Peng teaches the step of detecting a location of a cutting edge of a scoring tool 40 by a detection mechanism 50 and adjusting the orientation of the scoring tool without cutting edge or the scoring tool 40 touching a substrate.  See Fig. 1 and col. 0, lines 62-68 and col. 11, lines 1-35 in Peng. Yasuda also teaches the step of detecting a location of a cutting edge of a scoring tool (B) by a detection mechanism 9 and adjusting the orientation of the scoring tool (B) without the cutting edge or the scoring tool (B) touching a substrate or the workpiece. See Figs. 1-15 in Yasuda. 
          It would have been obvious to a person of ordinary skill in the art to utilize the processing unit to perform the detection and adjustment of the cutting edge of Bando’s apparatus, as modified above, without the cutting edge or the tool touching the substrate and scoring the substrate, as taught by Peng or Yasuda, in order to protect the substrate.
                  Regarding claim 2, Bando, as modified above, teaches everything noted above including that the processing unit is further programed to control the precision drive to move in the z direction to subject the cutting edge to a predetermined cutting force once the cutting edge of the scoring tool has been moved onto the surface.  
                  Regarding claim 3, Bando, as modified above, teaches everything noted above including a deriving mechanism configured to move the scoring tool in the advancement direction along the x direction and/ or the y direction with respect to the surface of the glass substrate, wherein the processing unit is further programed to control the driving mechanism to move the scoring tool along the score line in the advancement direction along the x direction and/ or the y direction once the cutting edge has been subjected to the predetermined cutting force to produce a score. 
                   Regarding claims 4-6, Bando, as modified above, teaches everything noted above except that the cutting force deviates at most 0.05 N when moving the cutting edge along the scoring line; and the cutting force us not more than 1 N or 0.5 N. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set a desire cutting force as set forth in claims 4-6, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
                Regarding claim 7, Bando as modified by Funakoshi or Adams, teaches everything noted above including that the position detection device comprises a beam source (203 in Fig. 13A of Funakoshi; 36 in Fig. 5 of Adams) that emits electromagnetic radiation and a photodetector (205 in Fig. 13A of Funakoshi; 20 in Fig. 5 of Adams) that receives electromagnetic radiation reflected at the scoring tool.  
              Regarding claim 8, Bando, as modified by Funakoshi or Adams, teaches everything noted above including that the photodetector is arranged and configured to detect at least a portion of the electromagnetic radiation reflected at the cutting edge.  
             Regarding claim 9, Bando, as modified by Funakoshi or Adams, teaches everything noted above including that the beam source comprises a point light source.  
	        Regarding claim 10, Bando, as modified by Funakoshi or Adams, teaches everything noted above including that the beam source is arranged in the advancement direction and is adapted for irradiating the cutting edge to detect the actual orientation of the cutting edge relative to the scoring line and to the planar surface.  
           Regarding claim 13, Bando, as modified above, teaches everything noted above including that the position detection device is configured to determine the actual orientation based on planar ground surfaces of the scoring tool.  
            Regarding claim 14, Bando, as modified by Galan, Funakoshi or Adams and Peng or Yasuda, teaches an  apparatus for aligning a scoring tool for scoring thin or ultra-thin glass substrates along a predetermined scoring line (3 in Fig. 5 in Bando) for score and break separation, comprising: a scoring tool (65 in Fig. 2 of Bando) having at least one cutting edge (4 in Fig. 2 of Bando); a precision drive (5 in Fig. 1 of Bando) for moving the scoring tool along a z direction with respect to the predetermined scoring line; a position detection device (58 in Fig. 6 of Galan;  203, 205, 2101 in Figs. 13A and 21 in Funakoshi; 20 in Fig. 5 of Adams) for detecting an actual orientation of the at least one cutting edge relative to the scoring line and to a surface of the glass substrate to be scored without the scoring tool moving along the z axis to touch the surface of the glass substrate; and an adjustment device (defined by the rotating mechanism that rotates the scoring tool around the axis R; Fig. 4 of Bando) configured to adjust the scoring tool on the basis of control values in order to bring the scoring tool from the actual orientation to a predetermined orientation by tilting and/or rotating without the scoring tool touching the surface of the glass substrate.   
           Regarding claim 15, Bando, as modified above, teaches everything noted above including a processing unit for determining the control values for aligning the scoring tool.  
            Regarding claim 17, Bando, as modified by Galan, Funakoshi or Adams and Peng or Yasuda, teaches an  apparatus for aligning a scoring tool for scoring thin or ultra-thin glass substrate along a predetermined scoring line (3 in Fig. 5 of Bando) for score and break separation, comprising: a scoring tool (65 in Fig. 2 of Bando) having at least one cutting edge (4 in Fig. 2 of Bando); a precision drive (5 in Fig. 1 of Bando) for moving the scoring tool along a z direction with respect to a surface of the glass substrate; a position detection device (58 in Fig. 6 of Galan; 203, 205, 2101 in Figs. 13A and 21 in Funakoshi; 20 in Fig. 5 of Adams) for detecting an actual orientation of the at least one cutting edge relative to the scoring line and to the surface of the glass substrate to be scored without the scoring tool touching the surface of the glass substrate; and an adjustment device (defined by the rotating mechanism that rotates the scoring tool around the axis R; Fig. 4 of Bando) configured to adjust the scoring tool on the basis of control values in order to bring the scoring tool from the actual orientation to a predetermined orientation by tilting about the x direction and/or rotating about the z direction without the scoring tool touching the surface of the glass substrate.  
             Regarding claim 18, Bando, as modified by Galan, Funakoshi or Adams, teaches everything noted above including a processing unit for determining the control values for aligning the scoring tool.

15.       Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Galan, Funakoshi or Adams and Peng  or Yasuda and in further view of Ohno et al. (6,916,726), hereinafter Ohno. Regarding claims 11-12, Bando, as modified above, teaches everything noted above except that the scoring tool comprises a scoring needle having a scoring diamond.  However, Ohno teaches an apparatus for aligning a scoring tool along a scoring line including a scoring tool 2 comprises a scoring needle having a scoring diamond (col. 6, lines 50-55). See Figs. 1-2B in Ohno.  It would have been obvious to a person of ordinary skill in the art to provide Bando’s apparatus, as modified above, with the cutting tool, as taught by Ohno, in order to facilitated removing material from the substrate and also facilitated cracking or separating of the substrate.
           Regarding claim 16, Bando, as modified by Ohno, teaches everything noted above including that the cutting edge has a shape selected from the group consisting of acute truncated shape, a truncated pyramid shape, a truncated tetrahedron shape, and a truncated octahedron shape. See Fig. 2A in Ohno.

Response to Arguments
16.          Applicant’s arguments that the amended illustrate the missing features such as an adjustment device, processing unit, and a precision drive is not persuasive. As stated above, the amended drawings and its relative description in the specification submitted on 01/31/2022 simply labels an existing box as an adjustment device 5 and adds boxes 7, 8 respectively as a processing unit and a precision drive. Applicant also has stated in the remarks submitted on 01/31/2022 that these features are disclosed in the document DE 102014 117 641.3 which is mentioned in paragraphs 0042 and 0064 of the original specification, and also 9,796,372. It should be noted that the amended drawings and its relative description in the specification submitted on 01/31/2022 simply labels an existing box as an adjustment device 5 and adds boxes 2, 7, 8 respectively as a driving mechanism, a processing unit and a precision drive. Applicant also has stated in the remarks submitted on 01/31/2022 that these features are disclosed in the document DE 102014 117 641.3 which is mentioned in paragraphs 0042 and 0064 of the original specification, and also in 9,896,372.  However, neither the current application nor the document DE 102014 117641.3 mention the detail of what is called a precision drive 8, a driving mechanism, a processing unit 7, and an adjustment device 5. Therefore, it is not clear what encompasses an adjustment device and how the adjustment device adjusts a position of the scoring tool by tilting and /or rotating with respect to the surface. In other words, it is not clear what are the parts of “an adjustment device” that is configure to tilt and rotate the scoring tool with respect to the surface. In addition, the disclosure also does not disclose and shown what encompasses the driving mechanism for moving the scoring tool along an x direction and a y direction.  Furthermore, the disclosure also does not disclose and shown what encompasses the precision drive for precisely driving the scoring tool in a z direction relative to the surface. Moreover, the disclosure does not disclose or shown what encompasses “a processing unit” which determines control values for aligning the scoring tool with respect to the surface.  It is not clear what is the processing unit and how does it obtain the control values. However, neither the current application nor the document DE 102014 117641.3 mention the detail of what is called a precision drive 8, the processing unit 7, and the adjustment device 5. Therefore, it is not clear what encompasses an adjustment device and how the adjustment device adjusts a position of the scoring tool by tilting and /or rotating with respect to the surface. In other words, it is not clear what are the parts of “an adjustment device” that is configure to tilt and rotate the scoring tool with respect to the surface. In addition, the disclosure also does not disclose and shown what encompasses the precision drive for precisely driving the scoring tool in a z direction relative to the surface. Furthermore, the disclosure does not disclose or shown what encompasses “a processing unit” which determines control values for aligning the scoring tool with respect to the surface.  It is not clear what is the processing unit and how does it obtain the control values. 
          Applicant also provide a NPL reference with the IDS submitted on 08/09/2022 directed to a CNC system and alleged that all the conventional components set forth are disclosed in the NPL. However, applicant does not point to a single portion of the current disclosure that describes components of the invention such as the precision drive 8, driving mechanism, and processing unit 7. The NPL does not disclose a processing unit as set forth in the current invention that works with the particular precision drive and the adjustment device of the current invention. 
           The invention is directed to an apparatus that includes a specific processing unit, precision drive, driving mechanism and an adjustment device which tilts and/or rotates the scoring tool based on control values. However, the original specification does not disclose the detail of any of these critical components of the current invention. The provided boxes to illustrate these critical components in the drawings and submission of references that might be tangentially relevant to the critical components of the invention do not obviate the lack of description of the above-mention critical components of the invention. 
          Applicant’s argument that the processing unit is programed to control position detection device to determine an actual orientation and adjustment of the actual orientation without the scoring tool touching the surface of the substrate is not persuasive. As stated above, the position detection device could detect the orientation of the cutting edge without the scoring tool move in a z direction and touching the surface. In addition, the adjustment device could adjust the tilting and rotation of the scoring tool without the scoring tool touching the surface of the glass substrate. These steps could be done by apparatus of Galan and Funakoshi. 
           Galan teaches that the motion of the scoring tool is controlled along a three-dimensional coordinate system X, Y, Z in a manner that the cutting edge of the scoring tool remains tangent to the cutting path or scoring line (t). See col. 3, lines 55-67 in Galan. In this case, prior to contact of the scoring tool to the surface of the substrate along the z direction, the controller inherently aligns the cutting edge with the cutting line. 
           Funakoshi teaches that the motion of the scoring tool is inherently controlled along a three-dimensional coordinate system X, Y, Z in order to flow of the cutting line. In this case, the position of the cutting edge of the rotatory blade which is detected by the position detector device is adjusted according to the scoring line prior to contact of the blade cutting edge with the surface of the substrate. 

        Furthermore, Adams also teaches an apparatus for aligning a scoring tool along a scoring line including a position detection device 20 for detecting an actual orientation of the cutting edge (which is the same as the position of the cutting tool unit 14 that is connected to the detection device 20; Fig. 5) relative to a scoring line 12 and relative to a surface of the glass substrate to be scored without the scoring tool touching the surface of the glass substrate in the z direction; and a processing unit 34 controls the position detection device to determine an actual orientation of the cutting edge with respect to the predetermined score line along the advancement direction without the scoring tool touching the surface of the glass substrate in the z direction. See Figs. 1-5 and paragraphs 0051-0053 in Adams.
	
Conclusion
17.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Franworth et al. (2012/0048085 A1) teach an apparatus for aligning a scoring tool along a scoring line without the scoring tool touching the workpiece.

18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

August 18, 2022